17082119DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations.

A modular LED string comprising: a plurality of LED module groups mounted on a carrier, each LED module group comprising a series-connected row of LED modules commencing with a first LED module followed by an inner LED module and terminated by a final LED module; a plurality of main contact pads configured to be coupled to an external electrical contact, each main contact pad electrically coupled to a main supply track formed on the carrier and arranged between neighboring LED modules of each LED module group; a plurality of secondary contact pads configured to be coupled to another external electrical contact, each secondary contact pad electrically coupled to a secondary supply track formed on the carrier and arranged on either side of the inner LED module of each LED module group, an anode contact of each first LED module being electrically coupled to the main supply track and an anode contact of each inner LED module and each final LED module being electrically coupled to the secondary supply track, each LED module group separable anywhere between each LED module within the LED module group such that LED modules remaining after separation are drivable without addition of corrective circuitry and without addition of a 

An LED lighting assembly comprising: a driver configured to provide a first positive supply voltage at a first voltage output and to provide a second positive supply voltage at a second voltage output; a cut LED string section cut from a modular LED string that comprises: a plurality of LED module groups mounted on a carrier, each LED module group comprising a series-connected row of LED modules commencing with a first LED module followed by an inner LED module and terminated by a final LED module; a plurality of main contact pads configured to be coupled to an external electrical contact, each main contact pad electrically coupled to a main supply track formed on the carrier and arranged between neighboring LED modules of each LED module group; and a plurality of secondary contact pads configured to be coupled to another external electrical contact, each secondary contact pad electrically coupled to a secondary supply track formed on the carrier and arranged on either side of the inner LED module of each LED module group, an anode contact of each first LED module being electrically coupled to the main supply track and an anode contact of each inner LED module and each final LED module being electrically coupled to the secondary supply track, each LED module group separable anywhere between each LED module within the LED module group such that LED modules remaining after separation are drivable without addition of corrective circuitry and without addition of a supplemental LED circuit portion; and an electrical 

A method of manufacturing an LED lighting assembly, the method comprising: cutting an LED string section from a modular LED string to remove at least a first LED module, the modular LED string comprising: a plurality of LED module groups mounted on a carrier, each LED module group comprising a series-connected row of LED modules commencing with a first LED module followed by an inner LED module and terminated by a final LED module; a plurality of main contact pads configured to be coupled to an external electrical contact, each main contact pad electrically coupled to a main supply track formed on the carrier and arranged between neighboring LED modules of each LED module group; and a plurality of secondary contact pads configured to be coupled to another external electrical contact, each secondary contact pad electrically coupled to a secondary supply track formed on the carrier and arranged on either side of the inner LED module of each LED module group, an anode contact of each first LED module being electrically coupled to the main supply track and an anode contact of each inner LED module and each final LED module being electrically coupled to the secondary supply track, each LED module group separable anywhere between each LED module within the LED module group such that LED modules remaining after separation are drivable without addition of corrective circuitry and without addition of a supplemental LED circuit portion; obtaining a driver configured to provide a first positive supply voltage at a first voltage output and to provide a second positive supply voltage at a second supply voltage output; forming a first electrical connection between the first voltage output and a main contact pad at a cut edge of the LED string section; forming a second electrical connection between the second voltage output .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ANABEL TON/Primary Examiner, Art Unit 2875